Case 1:20-cv-22584-CMA Document 1 Entered on FLSD Docket 06/23/2020 Page 1 of 16



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                              Case No.

  EMILIO PINERO,
       Plaintiff,
  v.

  RIVER INN SRD LLC.,
        Defendant.
  ________________________________/

                                           COMPLAINT

         Plaintiff, EMILIO PINERO, by his undersigned counsel, hereby files this Complaint and

  sues, RIVER INN SRD LLC., for injunctive relief pursuant to the Americans with Disabilities

  Act, 42 U.S.C. § 12181, et seq., (hereinafter the “A.D.A”), the ADA’s Accessibility Guidelines,

  28 C.F.R. Part 36 (hereinafter the “ADAAG”), and the Florida Building Code.

                                          JURISDICTION

         1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

  and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon Defendant’s

  violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202). As of March 15, 2012,

  Defendant was required to ensure that all of its reservation systems, including its online

  reservation systems (a) identify and describe disabled accessible features of the Hotel in detail;

  (b) identify and describe disabled accessible features of ADA compliant guest rooms in detail;

  (c) permit disabled individuals to independently assess whether the Hotel and its available

  guestrooms meet their individual accessibility needs (by describing accessible and inaccessible




                                            Page 1 of 16
Case 1:20-cv-22584-CMA Document 1 Entered on FLSD Docket 06/23/2020 Page 2 of 16



  features); and (d) allow reservations to be taken for accessible guestrooms in the same manner as

  for non-accessible guestrooms1. Defendant has not complied. This lawsuit follows.

          2.       This Court has personal jurisdiction over Defendant in this action. Defendant

                   owns

  or operates the Website, which is an interactive website through which Defendant seeks to

  consummate financial transaction (reservations and payments) with residents of this District (and

  others) who visit the Website, and Defendant violated Plaintiff’s civil rights in this District, as

  set forth more fully below.

                                                    PARTIES

          3.       Plaintiff, EMILIO PINERO, is a resident of Florida and currently lives in Miami,

  and is sui juris. He is a qualified individual with disabilities under the ADA law. Mr. Pinero is a

  double leg amputee from the knees which requires his use of a wheelchair to ambulate. Mr.

  Pinero owns his own vehicle and does drive. He has visited the property, which forms the basis

  of this lawsuit and plan to return to the property to avail himself of the goods and services

  offered to the public at the property, and to determine whether the property has been made ADA

  compliant. His access to the facility and/or full and equal enjoyment of the goods, services,

  facilities, privileges, advantages, and/or accommodations offered therein was denied and/or

  limited because of these disabilities, and will be denied and/or barriers to access and ADA

  violations which exist at the facility, including but not limited, to those set forth in the

  Complaint.

          4.       Plaintiff is an advocate of the rights of similarly situated disabled persons and,

  pursuant to Houston v. Marod Supermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"

  1
    This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These requirements apply not
  only to the Website, but also to every online reservation system, including third party websites, on which
  reservations can be made to stay at the Hotel, including orbitz.com, travelocity.com, hotels.com, and others.

                                                  Page 2 of 16
Case 1:20-cv-22584-CMA Document 1 Entered on FLSD Docket 06/23/2020 Page 3 of 16



  for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether laces

  of public accommodation, including online reservation systems for places of lodging, are in

  compliance with the ADA.

         5.       Defendant, RIVER INN SRD LLC, transacts business in the State of Florida and

  within this judicial district. Defendant is the owner and/or representative of the owner and/or

  operator of the property, a hotel, which is the subject of this action, located on or about 437 SW

  2nd Street, Miami, Florida (hereinafter the “facility”).

         6.       Defendant, RIVER INN SRD LLC, owns and/or operates that certain hotel known

  as Selina Miami River, located in Miami, Florida (the “Hotel”). The Hotel has a website located

  at www.selina.com (the “Website”). The Hotel takes reservations through its Website and

  provides information regarding available guestrooms and amenities.

         7.       The Defendant also allows bookings at third party websites.

         8.       Defendant, RIVER INN SRD LLC, is the owner and operator of the

  corresponding reservation system found on its website and has control over its content. It also

  has control over the content listed in any third-party reservation providers.

         9.       The Defendant’s facility is a public accommodation and service establishment,

                  and

  although required by law to do so, it is not in compliance with the ADA and ADAAG.

         10.      In this instance, Mr. Pinero visited the facility and encountered barriers to access

                  at

  the facility, and engaged barriers, suffered legal harm and injury, and will continue to suffer legal

  harm and injury as a result of the illegal barriers to access, and Defendant’s ADA violations set

  forth herein.



                                              Page 3 of 16
Case 1:20-cv-22584-CMA Document 1 Entered on FLSD Docket 06/23/2020 Page 4 of 16



         11.     Plaintiff has suffered and continues to suffer direct and indirect injury as a result

                 of

  the ADA violations that exist at the facility and the actions or inactions described herein.

         12.     All events giving rise to this lawsuit occurred in the State of Florida. Venue is

  proper in this Court as the premises are located in the Southern District.

                             FACTUAL ALLEGATIONS AND CLAIM

         13.     Mr. Pinero has attempted to and has, to the extent possible, accessed the facility,

  but could not do so because of his disabilities due to the physical barriers to access, dangerous

  conditions and ADA violations that exist at the facility that restrict and/or limit his access to the

  facility and/or the goods, services, facilities, privileges, advantages and/or accommodations

  offered therein, including those barriers, conditions and ADA violations more specifically set

  forth in this Complaint.

         14.     Mr. Pinero intends to visit the facility again in the near future in order to utilize all

  of the goods, services, facilities, privileges, advantages, and/or accommodations commonly

  offered at the facility, but will be unable to do so because of his disability due to the physical

  barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

  and/or limit his access to the facility and/or accommodations offered therein, including those

  barriers conditions and ADA violations more specifically set forth in this Complaint.

         15.     Defendant has discriminated against Plaintiff and others with disabilities by

  denying access to, and full and equal enjoyment of the goods, services, facilities, privileges,

  advantages and/or accommodations of the facility, as prohibited by 42 U.S.C., § 12182, et. seq.,

  and by failing to remove architectural barriers as required by 42 U.S.C., § 12182(b)(2)(A)(iv),

  and will continue to discriminate against Plaintiff and others with disabilities unless and until



                                              Page 4 of 16
Case 1:20-cv-22584-CMA Document 1 Entered on FLSD Docket 06/23/2020 Page 5 of 16



  Defendant is compelled to remove all physical barriers that exist at the facility, including those

  specifically set forth herein, and make the facility accessible to and usable by persons with

  disabilities, including Plaintiff.

          16.     Defendant has discriminated against Mr. Pinero by failing to comply with the

  above requirements. A specific, although not exclusive, list of unlawful physical barriers,

  dangerous conditions and ADA violations which preclude and/or limit Plaintiff’s ability (because

  of his disability) to access the facility and/or full and equal enjoyment of the goods, services,

  facilities, privileges, advantages and/or accommodations of the facility include:

                      a. Non-compliant disabled parking spaces contrary to the 2010 ADAAG
                         Standards 502.
                      b. Non-compliant exterior accessible routes contrary to the 2010 ADAAG
                         Standards 402
                      c. No ramp access to areas of the property contrary to the 2010 ADAAG
                         Standards 502.
                      d. No handrails on stairs contrary to the 2010 ADAAG.
                      e. Non-compliant informational and directional signage 703.
                      f. Lack of policies and procedures to assist persons with disabilities contrary
                         to the ADA.
                      g. No pool lift contrary to the 2010 ADAAG Standards.
                      h. Non-compliant seating contrary to the 2010 ADAAG Standards 226, 902
                      i. No lowered section of bar 226 and 902.

          17.     The above listing is not to be considered all-inclusive of the barriers, conditions or

  violations encountered by Plaintiff and/or which exist at the facility. Plaintiff requires an

  inspection of the facility in order to determine all of the discriminatory acts violating the ADA.

          18.     Mr. Pinero has attempted to gain access to the facility, but because of his

  disability has been denied access to, and has been denied the benefits of services, programs, and

  activities of the facility, and has otherwise been discriminated against and damaged by

  Defendant, because of the physical barriers, dangerous conditions and ADA violations set forth




                                              Page 5 of 16
Case 1:20-cv-22584-CMA Document 1 Entered on FLSD Docket 06/23/2020 Page 6 of 16



  above, and expects to be discriminated against in the future, unless and until Defendant is

  compelled to remove the unlawful barriers and conditions and comply with the ADA.

          19.     The removal of the physical barriers, dangerous conditions and ADA violations

  set forth herein is readily achievable and can be accomplished and carried out without much

  difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

  36.304.

          20.     Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

  reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant

  is required to remove the physical barriers, dangerous conditions and ADA violations that exist

  at the facility, including those set forth herein.

          21.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

  prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

  and expenses paid by the Defendant, pursuant to 42 U.S.C., §§ 12205 and 12217.

          22.     Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

  injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA, and

  closing the subject facility until the requisite modifications are completed.

          23.     On March 15, 2012, the revised regulations implementing Title III of the ADA

  took effect, imposing significant new obligations on inns, motels, hotels and other “places of

  lodging.” 28 C.F.R. §36.302(e)(l) provides that:

                  Reservations made by places of lodging. A public accommodation that owns,
                  leases (or leases to), or operates a place of lodging shall, with respect to
                  reservations made by any means, including by telephone, in-person, or through a
                  third party –




                                                Page 6 of 16
Case 1:20-cv-22584-CMA Document 1 Entered on FLSD Docket 06/23/2020 Page 7 of 16



                        (i) Modify its policies, practices, or procedures to ensure that individuals
                        with disabilities can make reservations for accessible guest rooms during
                        the same hours and in the same manner as individuals who do not need
                        accessible rooms;

                        (ii) Identify and describe accessible features in the hotels and guest rooms
                        offered through its reservations service in enough detail to reasonably
                        permit individuals with disabilities to assess independently whether a
                        given hotel or guest room meets his or her accessibility needs;

                        (iii) Ensure that accessible guest rooms are held for use by individuals
                        with disabilities until all other guest rooms of that type have been rented
                        and the accessible room requested is the only remaining room of that type;

                        (iv) Reserve, upon request, accessible guest rooms or specific types of
                        guest rooms and ensure that the guest rooms requested are blocked and
                        removed from all reservations systems; and

                        (v) Guarantee that the specific accessible guest room reserved through its
                        reservations service is held for the reserving customer, regardless of
                        whether a specific room is held in response to reservations made by
                        others.


         24.     In promulgating the new requirements, the Department of Justice made clear that

  individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

  immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part

  36, Appx. A.

         25.     Hotels (and motels) are required to identify and describe all accessible features in

  the hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities

  receive information they need to benefit from the services offered by the place of lodging.” 28

  C.F.R. Part 36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as

  “accessible” does not ensure necessarily that the room complies with all of the 1991 Standards.”

  28 C.F.R. Part 36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.




                                            Page 7 of 16
Case 1:20-cv-22584-CMA Document 1 Entered on FLSD Docket 06/23/2020 Page 8 of 16



         26.     In addition, hotel rooms that are in full compliance with current standards may

  differ, and individuals with disabilities must be able to ascertain which features – in new and

  existing facilities – are included in the hotel’s accessible guest rooms. For example, under certain

  circumstances, an accessible hotel bathroom may meet accessibility requirements with either a

  bathtub or a roll in shower. The presence or absence of particular accessible features such as

  these may mean the difference between a room that is usable by a particular person with a

  disability and one that is not. 28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to

  set forth specific accessible features and not merely recite that a guestroom is “accessible” or

  “ADA” or list accessibility features that may (or may not) be offered within a particular room.

         27.     For hotels in buildings constructed after the effective date of the 1991 Standards,

  it is sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible

  guestroom, to specify the room type, the type of accessible bathing facility in the room, and the

  communications features in the room. 28 C.F.R. Part 36, Appx. A.

         28.     However, for hotels in buildings constructed prior to the 1991 Standards,

  information about the hotel should include, at a minimum information about accessible entrances

  to the hotel, the path of travel to guest check-in and other essential services, and the accessible

  route to the accessible room or rooms. In addition to the room information described above,

  these hotels should provide information about important features that do not comply with the

  1991 Standards. For example, if the door to the “accessible” room or bathroom is narrower than

  required, this information should be included (e.g., door to guest room measures 30 inches clear).

  [emphasis added]. 28 C.F.R. Part 36, Appx. A.




                                             Page 8 of 16
Case 1:20-cv-22584-CMA Document 1 Entered on FLSD Docket 06/23/2020 Page 9 of 16



            29.    The Hotel is a place of public accommodation that owns and/or leases and

  operates a place of lodging pursuant to the ADA. The Hotel is in a building constructed prior to

  the 1991 Standards.

            30.    The Website (and all other online reservation platforms used by the Hotel) allow

  reservations for the Hotel to be taken online. The Defendant has control over information

  provided to the public about the Hotel through the Website and/or other online platforms.

            31.    It is important to Plaintiff that any hotel at which he researches is accessible.

  Plaintiff frequently researches and assesses the accessible features and guestrooms of hotels

  online.

            32.    While in this District, his home district, Plaintiff visited the Website to learn

  about accessible features of Defendant’s Hotel, to assess whether the Hotel is accessible, and to

  see if he could reserve an accessible room at the Hotel online. Upon his visit, Plaintiff discovered

  that the Website did not provide him with any meaningful accessibility information at all or

  allow for the reservation of an accessible room (with known accessibility features). The Website

  provided information and took reservations related to non-accessible guestrooms, but not

  accessible guestrooms.

            33.    The Website homepage and rooms page do not list any ADA accessibility

  information whatsoever or provide any way to reserve ADA accessible rooms or suites.2 Further

  the website indicates that there are “workshops, weekly BBQs, and outdoor music concerts” the

  website does not describe if these events are accessible.




  2
    Defendant is cautioned against deleting or destroying any version of the Website as it existed on the date of this
  filing, inasmuch as the same may constitute evidence in this lawsuit. All changes and edits should be carefully
  saved, catalogued, and produced.

                                                    Page 9 of 16
Case 1:20-cv-22584-CMA Document 1 Entered on FLSD Docket 06/23/2020 Page 10 of 16



         34.     The Website also has inadequate accessibility information concerning common

  areas and hotel amenities. There is no indication at any point no that the Hotel common areas

  meet the 1991 Standards, or alternatively (as applicable):

                 a.     Whether the public entrance to the Hotel complies with the 1991

                        Standards, and if not, the ways in which it does not comply, so that

                        Plaintiff and others similarly situated can evaluate whether it is accessible

                        to them;

                 b.     Whether the registration desk at the Hotel complies with the 1991

                        Standards, and if not, the ways in which it does not comply, so that

                        Plaintiff and others similarly situated can evaluate whether it is accessible

                        to them;

                 c.     Whether restaurant or other food service areas at the Hotel comply with

                        the 1991 Standards, and if not, the ways in which they do not comply, so

                        that Plaintiff and others similarly situated can evaluate whether it is

                        accessible to them;

                 d.     Whether any parking facilities, lots, or other parking accommodations at

                        the Hotel comply with the 1991 Standards, and if not, the ways in which

                        they do not comply, so that Plaintiff and others similarly situated can

                        evaluate whether it is accessible to them;

                 e.     Whether the swimming pool (if any) complies with the 1991 Standards,

                        and if not, the ways in which it does not comply, so that Plaintiff and

                        others similarly situated can evaluate whether it is accessible to them;




                                              Page 10 of 16
Case 1:20-cv-22584-CMA Document 1 Entered on FLSD Docket 06/23/2020 Page 11 of 16



              f.    Whether the business center complies with the 1991 Standards, and if not,

                    the ways in which it does not comply, so that Plaintiff and others similarly

                    situated can evaluate whether it is accessible to them;

              g.    Whether the meeting/ballroom areas comply with the 1991 Standards, and

                    if not, the ways in which they do not comply, so that Plaintiff and others

                    similarly situated can evaluate whether it is accessible to them;

              h.    Whether the route from the public entrance to the registration desk is

                    accessible in compliance with the 1991 Standards, and if not, the ways in

                    which it does not comply, so that Plaintiff and others similarly situated can

                    evaluate whether it is accessible to them;

              i.    Whether the route from the registration desk to the accessible rooms is

                    accessible in compliance with the 1991 Standards, and if not, the ways in

                    which it does not comply, so that Plaintiff and others similarly situated can

                    evaluate whether it is accessible to them;

              j.    Whether the route from the public entrance to the business center is

                    accessible in compliance with the 1991 Standards, and if not, the ways in

                    which it does not comply, so that Plaintiff and others similarly situated can

                    evaluate whether it is accessible to them;

              k.    Whether the route from the accessible guestrooms to the business center is

                    accessible in compliance with the 1991 Standards, and if not, the ways in

                    which it does not comply, so that Plaintiff and others similarly situated can

                    evaluate whether it is accessible to them;




                                       Page 11 of 16
Case 1:20-cv-22584-CMA Document 1 Entered on FLSD Docket 06/23/2020 Page 12 of 16



              l.    Whether the route from the public entrance to the pool (if any) is

                    accessible in compliance with the 1991 Standards, and if not, the ways in

                    which it does not comply, so that Plaintiff and others similarly situated can

                    evaluate whether it is accessible to them;

              m.    Whether the route from the accessible guestrooms to the pool (if any) is

                    accessible in compliance with the 1991 Standards, and if not, the ways in

                    which it does not comply, so that Plaintiff and others similarly situated can

                    evaluate whether it is accessible to them;

              n.    Whether the route from the public entrance to the fitness center is

                    accessible in compliance with the 1991 Standards, and if not, the ways in

                    which it does not comply, so that Plaintiff and others similarly situated can

                    evaluate whether it is accessible to them;

              o.    Whether the route from the accessible guestrooms to the fitness center is

                    accessible in compliance with the 1991 Standards, and if not, the ways in

                    which it does not comply, so that Plaintiff and others similarly situated can

                    evaluate whether it is accessible to them;

              p.    Whether the route from the public entrance to the restaurant or food

                    service areas is accessible in compliance with the 1991 Standards, and if

                    not, the ways in which it does not comply, so that Plaintiff and others

                    similarly situated can evaluate whether it is accessible to them; q. Whether

                    the route from the accessible guestrooms to the restaurant or food service

                    areas is accessible in compliance with the 1991 Standards, and if not, the




                                       Page 12 of 16
Case 1:20-cv-22584-CMA Document 1 Entered on FLSD Docket 06/23/2020 Page 13 of 16



                         ways in which it does not comply, so that Plaintiff and others similarly

                         situated can evaluate whether it is accessible to them;

                 r.      Whether the route from the public entrance to the conference/ballroom

                         space is accessible in compliance with the 1991 Standards, and if not, the

                         ways in which it does not comply, so that Plaintiff and others similarly

                         situated can evaluate whether it is accessible to them;

                 s.      Whether    the   route    from      any   accessible   guestrooms   to   the

                         meeting/ballroom space is accessible in compliance with the 1991

                         Standards, and if not, the ways in which it does not comply, so that

                         Plaintiff and others similarly situated can evaluate whether it is accessible

                         to them;

                 t.      Whether the movie room is accessible in compliance with the 1991

                         Standards, and if not, the ways in which it does not comply, so that

                         Plaintiff and others similarly situated can evaluate whether it is accessible

                         to them;

         35.     This is not intended to be an exclusive list, and Plaintiff brings this action to

  remediate all violations of the ADAAG found to exist upon the Website, and upon all online

  reservation platforms used by the Hotel.

         36.     In addition to the list above, upon information and belief, Defendant may not

  effectively (i) ensure that accessible guest rooms are held for use by individuals with disabilities

  until all other guest rooms of that type have been rented and the accessible room requested is the

  only remaining room of that type; (ii) reserve, upon request, accessible guest rooms or specific

  types of guest rooms and ensure that the guest rooms requested are blocked and removed from



                                             Page 13 of 16
Case 1:20-cv-22584-CMA Document 1 Entered on FLSD Docket 06/23/2020 Page 14 of 16



  all reservations systems; or (iii) guarantee that the specific accessible guest room reserved

  through its reservations service is held for the reserving customer, regardless of whether a

  specific room is held in response to reservations made by others. Discovery is required on these

  issues.

            37.   Plaintiff will visit the Website again upon the Defendant’s compliance with the

  laws and regulations specified herein, in order learn about the accessible (and inaccessible)

  features of the Hotel, learn about the accessible (and inaccessible) features of Hotel guestrooms,

  assess the extent to which the hotels meet each of his specific accessibility needs, and determine

  whether he can reserve an accessible guestroom. If the Hotel is the most suited to his

  accessibility needs as compared to other suitable hotels reviewed online.

            38.   Defendant has discriminated against Plaintiff and all other mobility-impaired

  individuals, by denying full and equal access to and enjoyment of the goods, services, facilities,

  privileges, advantages and accommodations offered on the Websites, due to the continuing ADA

  and ADAAG violations as set forth above. Defendant has had over eight (8) years to bring the

  Website (and other online reservation platforms, as applicable) into compliance with the

  ADAAG revisions, but has failed or refused to do so.

            39.   Modifying the Website (and other online reservation platforms, as applicable) to

  comply with the ADA and ADAAG is accomplishable without undue burden or expense and is

  readily achievable. But in any event, upon information and belief, the Website has been altered,

  updated, and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.

            40.   Defendant will continue to discriminate against Plaintiff and all other disabled

  individuals who access the Website (and other online reservation platforms, as applicable) unless

  and until Defendant modifies the Website (and other online reservation platforms, as applicable)



                                            Page 14 of 16
Case 1:20-cv-22584-CMA Document 1 Entered on FLSD Docket 06/23/2020 Page 15 of 16



  to set forth all required information, as set forth above.

         41.      Plaintiff is without an adequate remedy at law and are suffering irreparable harm,

  and Plaintiff reasonably anticipates that he will continue to suffer this harm unless and until

  Defendant is required to correct the ADA violations found upon the Websites (and other online

  reservation platforms, as applicable), and to maintain the Websites (and other online reservation

  platforms, as applicable), inclusive of the online reservation system, and accompanying policies

  and procedures, in a manner that is consistent with and compliant with ADA and ADAAG

  requirements.

         42.      Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief

  to Plaintiff, including an Order that compels Defendant to enact policies that are consistent with

  the ADA and its remedial purposes, and to alter and maintain its Website (and other online

  reservation platforms, as applicable), and all online reservation systems, in accordance with the

  requirements set forth within the 2010 Standards, 28 C.F.R. §36.302(e)(l).

                  WHEREFORE, Plaintiff EMILIO PINERO respectfully requests that the Court

  issue a permanent injunction enjoining Defendant from continuing is discriminatory practices,

  ordering Defendant to remove the physical barriers to access and alter the subject facility to

  make it readily accessible to and useable by individuals with disabilities to the extent required

  by the ADA, closing the subject facility until the barriers are removed and requisite alterations

  are completed, A declaration that the Website (and other online reservation platforms, as

  applicable) is owned, leased, operated, and/or controlled by Defendant is in violation of the

  ADA; Temporary and permanent injunctive relief enjoining Defendant from continuing its

  discriminatory practices, including the requirement that Defendant permanently implement

  policies, practices, procedures, including online content, consistent with the mandates of the



                                              Page 15 of 16
Case 1:20-cv-22584-CMA Document 1 Entered on FLSD Docket 06/23/2020 Page 16 of 16



  2010 ADAAG Standards on its Website (and other online reservation platforms, as applicable);

  Temporary and permanent injunctive relief enjoining Defendant from maintaining or controlling

  content on any website through which it is offering online reservations for any hotel that it owns

  or operates, unless such website and online reservation system fully comply with 28 C.F.R.

  §36.302(e)(l); An award of reasonable attorneys’ fees, costs, disbursements and other expenses

  associated with this action, in favor of Plaintiff;   Such other and further relief as this Court

  deems just, necessary and appropriate under the circumstances.

                                                   Respectfully submitted,

                                                   s/ Glenn R. Goldstein
                                                   Glenn R. Goldstein, Esq. (FBN: 55873)
                                                       Attorney for Plaintiff
                                                   Morales, Goldstein & Barducci, PLLC
                                                   150 SE 2nd Ave, Ste. 805
                                                   Miami, FL 33131
                                                   Ph: 561-573-2106
                                                   ggoldstein@g2legal.net

                                                   Lauren N. Wassenberg, Esq. (FBN: 34083)
                                                       Attorney for Plaintiff
                                                   Lauren N. Wassernberg & Associates, P.A.
                                                   1825 NW Corporate Blvd, Ste. 110
                                                   Boca Raton, Florida 33431
                                                   Ph: 561-571-0646
                                                   wassenbergl@gmail.com
                                                   adalawstaff@gmail.com




                                            Page 16 of 16
